Case: 17-60032       Document: 00514228177         Page: 1     Date Filed: 11/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                     No. 17-60032                             November 7, 2017
                                   Summary Calendar                              Lyle W. Cayce
                                                                                      Clerk

KORA MAURICIO-IXTLA; JAQUELINE GARCIA-MAURICIO,



                                                  Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                              BIA Nos. A202 121 091 &
                                     A202 121 093


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Kora Mauricio-Ixtla and her daughter, Jaqueline Garcia-Mauricio,
natives and citizens of Guatemala, petition for review of the Board of
Immigration Appeals’ (BIA) dismissal of their appeal from the immigration
judge’s (IJ) denial of their applications for asylum, withholding of removal, and



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60032    Document: 00514228177     Page: 2   Date Filed: 11/07/2017


                                 No. 17-60032

relief under the Convention Against Torture. Petitioners’ applications alleged
past harm and a fear of future harm by Walter Hugo Garcia, Mauricio’s
common-law husband and Garcia-Mauricio’s father.          They sought asylum
based on Mauricio’s alleged membership in the particular social group of
“married women in Guatemala who are unable to leave their relationship”.
      Mauricio testified before the IJ that her relationship with Garcia began
in 1994, but the relationship became violent in 2002. Despite the abuse, in
2003, Mauricio followed Garcia to the United States, leaving their daughter,
Garcia-Mauricio, in Guatemala. Garcia was removed to Guatemala in 2006
after Mauricio filed a police report against him, alleging domestic violence.
      Thereafter, Mauricio returned to Guatemala and moved in with Garcia
before he, again, began abusing her. The record also reflects Garcia attempted
to end the relationship and forced Mauricio out of the house eight times.
Petitioners Mauricio and Garcia-Mauricio left Guatemala and Garcia for the
United States a month after being forced out for the last time.
      The IJ found petitioners removable, denied their applications for relief,
and ordered them removed to Guatemala.           The IJ found that, although
petitioners identified a particular social group, petitioners could not
demonstrate Mauricio was a member of that group, explaining Mauricio, inter
alia: voluntarily resumed the relationship multiple times, refused to leave
after Garcia terminated the relationship, and was not financially dependent
on him.
      Petitioners assert only that they are entitled to asylum based on
Mauricio’s membership in a social group of “married women in Guatemala who
are unable to leave their relationship”. Because they challenge only the BIA’s
finding that they were not entitled to asylum, any other challenges to the BIA’s




                                       2
    Case: 17-60032     Document: 00514228177     Page: 3   Date Filed: 11/07/2017


                                  No. 17-60032

decision are waived. E.g., Bright v. Holder, 649 F.3d 397, 399 n.1 (5th Cir.
2011).
      Whether an alien has demonstrated eligibility for asylum is a factual
determination, reviewed for substantial evidence. 8 U.S.C. § 1252(b)(4)(B);
Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). “Under the substantial
evidence standard, reversal is improper unless we decide not only that the
evidence supports a contrary conclusion, but also that the evidence compels it.”
Chen, 470 F.3d at 1134 (internal quotation marks and citations omitted); 8
U.S.C. § 1252(b)(4)(B).
      Asylum is discretionary and is granted to an alien who is, inter alia,
unwilling to return to his home country because of persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion. Tamara-Gomez v. Gonzales, 447 F.3d 343, 348 (5th Cir. 2006). As
noted by the IJ and BIA, petitioners’ evidence does not compel a conclusion
Mauricio was unable to leave Guatemala for fear of abuse or that they were
members of a defined social group. Chen, 470 F.3d at 1134. Conversely, the
record supports the conclusion Garcia repeatedly forced Mauricio out of his
house rather than forcing her to stay.
      DENIED.




                                         3